The opinion of the court was delivered by
Hebaud, J.
This was an action of trespass upon land of the plaintiffs lying in the town of Leicester and County of Addison. The parties both reside in Brandon in the County of Rutland. The suit was brought before a justice, and the court was held in Leicester. The defendant pleaded in abatement the above facts, to the replication to which plea, which alleged that the locus in quo was in Leicester, the defendant demurred. The only question is, whether this suit should have been brought in Brandon, where both parties reside.
The statute provides, that “ suits before a justice must be made returnable within the town, where one of the parties reside, if either party vesides in this state, — unless otherwise specially ordered. By the 16th sec., chap, 28, of “ Process,” it is provided, that every action, or suit, before the county or supreme court, shall be brought, tried and determined in the county, in which one of the parties resides, if either resides in this state; otherwise the writ, on motion, shall abate; if neither party resides in this state, the suit may be brought in any county in the state ; but all actions of ejectment and *658for trespasses committed on the freehold shall be brought in the county, in which the lahd lies.” This-provision is for suits brought to the county court, and can have no qualifying effect upon the provision in the Justice act. There is nothing conflicting between the two provisions of the statute. For county courts there is but one place in the county for holding courts; not so with justice courts.
The action being local at common law will not help to remove the difficulty, so long as the statute is explicit on the subject. Pitman v. Flint, 10 Pick. 504.
Judgment affirmed.